OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


          0FF8CIIAL BUSINESS,
                                                              ^^
          STATE OF TEXAS
          PENALTY FOR /,            ,"' S o   •
                               •    . - 5*-s -              02 1R           9 W =27S
5/28/2015 FK8VATE USE          ii                           0002003152       JUN08 2015
HAINES.R                      fVfCtfisio:                   «ah£D«w>m ZfiVVR28373gd-04"
On this^PtyTtbe applicaff                                        irpwp has been received
and pipsented fc the Court
                                                                          Abel Acosta, Clerk